United States Court of Appeals,

                                             Fifth Circuit.

                                             No. 90–1922.

                     Robert L. CASH and Evelyn L. Cash, Plaintiff–Appellants,

                                                   v.

              UNITED STATES of America, Defendant–Counter Plaintiff–Appellee,

                                                   v.

                        Randall C. BLOCK, Counter Defendant–Appellant.

                                             June 1, 1992.

Appeals from the United States District Court for the Northern District of Texas.

Before DAVIS, JONES, and EMILIO M. GARZA, Circuit Judges.



        W. EUGENE DAVIS, Circuit Judge:

        Taxpayers appeal the district court's adverse judgment. They argue that the Internal Revenue

Service's levy on accounts receivable of LTS Optical, Inc. (the taxpayers' corporation) satisfied the

corporation's tax liability, and thereby relieved taxpayers of any liability under § 6672 of the Internal

Revenue Code. The United States challenges the taxpayers' standing to raise this claim. We affirm.



                                                   I.

        LTS Optical, Inc. (LTS) was formed as a Texas corporation in late 1983 with headquarters

in Lubbock, Texas. The corporation operated six wholesale optical laboratories in the Southwest.

Evelyn Cash, her husband Robert and Randall Block were the shareholders and officers of the

corporation. (They are referred to collectively as "the taxpayers".)



        The corporation fell behind in paying over to the United States the income and social security

taxes that had been withheld from the wages of its employees, as well as its own share of social

security taxes. For the fourth quarter of 1984, the first and fourth quarters of 1985 and the first and
second quarters of 1986, LTS withheld employment taxes totalling $243,263.50, but paid over only

$93,257.55. Accordingly, the Internal Revenue Service (IRS) assessed the unpaid taxes against LTS.



       In July 1986, the IRS issued notices of levy against the corporation's accounts receivable

which had a face value of $200,000. The IRS notified LTS's debtors to remit the amounts owed to

LTS directly to the Internal Revenue Service. The IRS also seized and sold a computer belonging

to LTS. As remittances on LTS's accounts receivable were received, the IRS credited the payments

to LTS's tax liability. The IRS collected $73,039.40 from the levies which it applied to the tax

deficiency. After these credits were applied and interest and statutory penalties added, approximately

$84,000 of the corporation's withholding tax liability remained unpaid. The IRS then credited

approximately $5,700 in income tax refunds due Robert and Evelyn Cash against the tax liability.



       The Cashes brought this suit for refund. The Government counterclaimed for the remaining

taxes due and joined Randall Block in the action. The taxpayers answered the counterclaim

contending that they were not responsible persons who willfully failed to pay over the withheld taxes.

In addition, the taxpayers asserted that the tax had been discharged as a result of the IRS's levy on

LTS's accounts receivable and subsequent handling of the asset.



       The district court granted the Go vernment's motion in limine to exclude from trial any

evidence relating to how the IRS handled the seized accounts receivable. The court concluded that

this evidence did not relate to any factual issue for jury decision. It reasoned, based upon the

taxpayers' proffered evidence, that the IRS' collection procedures did not as a matter of law make out

taxpayers' defense that the debt was discharged.



       The taxpayers offer of proof included the depositions of the IRS case agent and Randall

Block. According to the deposition of the IRS agent who handled the levy, one notice of levy was

sent to the account debtors. She made no other effort to collect the receivables, although her usual
practice was to follow up once with a phone call or letter. The agent had a number of discussions

with Block as remittances were received from the account debtors. She also sent Block at least a

partial list of which accounts had paid and the amounts collected.



        Randall Block testified in his deposition that when the IRS seized the company's computer,

they also seized the accounts receivable data stored in the computer and the only physical copy of the

accounts receivable listing. The IRS gave him no notice that the computer or records would be

seized and apparently gave him no opportunity to make a copy for himself from the computer

database. The data stored in the computer's memory was erased after the seizure. After the levy,

Block contacted some of his customers who owed LTS money to encourage them to pay. He met

with little success.



        The court presented the jury the issue of the taxpayers' responsibility and willfulness in failing

to pay over the withholding taxes of LTS's employees. The jury concluded that Robert Cash and

Randall Block were responsible and willful for the fourth quarter of 1984, the first and fourth quarters

of 1985, and the first two quarters of 1986 (all quarters with deficiencies). The jury found Evelyn

Cash responsible for all five quarters but willful only for the first two quarters of 1986.



        The taxpayers filed a motion for JNOV. In their motion, the taxpayers argued that as a result

of the levy on LTS's accounts receivable, LTS's withholding tax liability should be considered

discharged. Once LTS's tax liability is satisfied, taxpayers contend that their liability as responsible

parties is also discharged. The district court denied their motion and the taxpayers appeal.



                                                   II.

        An explanation of the statutory background is helpful to understand both the merits of this

appeal as well as the taxpayers' standing to appeal. The sole question presented on appeal relates to

taxpayers' liability as "responsible parties" for unpaid federal withholding taxes. Sections 3102(a) and
3402(a) of the Internal Revenue Code (26 U.S.C.) require employers to withhold federal social

security and income taxes from the wages of their employees. The withheld taxes constitute a special

fund held in trust for the benefit of the United States under § 7501 of the Code. Newsome v. United

States, 431 F.2d 742, 745 (5th Cir.1970). If an employer withholds these trust fund taxes but fails

to pay them over to the United States, the employee is nevertheless credited with payment. Slodov

v. United States, 436 U.S. 238, 243, 98 S. Ct. 1778, 1783, 56 L. Ed. 2d 251 (1978); Newsome, 431
F.2d at 744. Thus, unless the Government has recourse against the person or persons responsible for

nonpayment, the taxes will be lost. Id.



        Not surprisingly, the Internal Revenue Code contains a provision allowing collection from

the persons responsible for the nonpayment. Section 6672(a) of the Code provides, in part:



       [A]ny person required to collect, truthfully account for, and pay over any tax imposed by this
       title who willfully fails to collect such tax, or truthfully account for and pay over such tax, or
       willfully attempts in any manner to evade or defeat any such tax or the payment thereof, shall
       ... be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not
       accounted for and paid over.

Although denoted a penalty in the statute, the liability imposed by § 6672(a) is not penal in nature

because it only recovers for the government the same amount the employer was required to withhold

and remit. Section 6672 simply insures that the taxes are paid. Id. at 745, citing Botta v. Scanlon,

314 F.2d 392, 393 (2d Cir.1963). Consistent with this purpose, the IRS follows a policy of collecting

the delinquent taxes only once. Therefore, if the employer corporation pays the required withholding,

then any tax assessment against responsible parties will be abated to the extent of the payment.



       At the same time, however, it is well established that the liability imposed upon a responsible

person under § 6672 is separate and distinct from that imposed on the employer under §§ 3102 and

3402 of the Internal Revenue Code. United States v. Huckabee Auto Co., 783 F.2d 1546, 1548 (11th

Cir.1986); Howard v. United States, 711 F.2d 729, 733 (5th Cir.1983); Hornsby v. I.R.S., 588 F.2d
952, 954 (5th Cir.1979). The Service need not attempt to collect first from the corporate employer
or its assets before assessing penalties and pursuing collection from responsible persons under § 6672.

Huckabee Auto Co., 783 F.2d at 1549; Hornsby, 588 F.2d at 954.



                                                  III.

        Before considering the merits of the taxpayers' appeal, we must first address whether they

have standing to complain of the IRS's failure to consider LTS's tax debt as satisfied. The Supreme

Court has stated the test for standing as follows:



        [T]he standing question in its Art. III aspect "is whether the plaintiff has "alleged such a
        personal stake in the outcome of the controversy' as to warrant his invocation of federal court
        jurisdiction and to justify exercise of the court's remedial powers on his behalf." ... In sum,
        when a plaintiff's standing is brought into issue the relevant inquiry is whether, assuming the
        justiciability of the claim, the plaintiff has shown an injury to himself that is likely to be
        redressed by a favorable decision.

Simon v. Eastern Kentucky Welfare Rights Org., 426 U.S. 26, 38, 96 S. Ct. 1917, 1924, 48 L. Ed. 2d
450, 460 (1976) (internal citations omitted, emphasis in original).



        Applying this test, the first requirement is that the plaintiff-taxpayers must have suffered an

injury that can be fairly traced to the challenged action of the defendant, IRS. Id. at 41–42, 96 S.Ct.

at 1925–26. The IRS argues that the taxpayers have not been injured by the IRS's levy against the

assets of LTS. This is true, IRS contends, because the taxpayers' liability as responsible persons

under § 6672 is separate and distinct from LTS's corporate liability under §§ 3102 and 3402. The

IRS clearly could have pursued collection of the tax from the taxpayers individually without levying

on LTS's assets. In this case, however, they did not do so. Due to the structure of the tax, any sums

unpaid by the corporation are assessed against the taxpayers as responsible parties for the collection

and payover. If the IRS receives payments from the corporation either voluntarily or by IRS levy on

corporate assets, the taxpayers' liability as responsible parties must be reduced. Thus, if the taxpayers

can establish that the IRS failed to give LTS sufficient credit for the seized accounts receivable,

taxpayers' liability as responsible parties is overstated. If so, they have been injured in fact and the

alleged harm can be clearly traced to the IRS's handling of the accounts receivable.
        The second requirement for standing is that the relief sought, if granted, must redress the

injured suffered. If the taxpayers are granted their requested relief, i.e. that their tax liability be

reduced by the face value of the accounts receivable, there would be no remaining unpaid withholding

tax. Due to the Service's policy of only collecting the tax once, it could not assess a penalty under

§ 6672 against the taxpayers. Thus, the taxpayers also satisfy the second requirement for standing.

We therefore conclude that taxpayers' have standing to present this argument on appeal. We now

turn to the merits of their claims.



                                                 IV.

        The taxpayers contest the judgment against them on the ground that the taxes assessed against

them should be considered paid. First, they contend that the IRS was required to sell the levied upon

accounts receivable and because it did not sell the accounts the debt should be considered

discharged.1 Second, the taxpayers complain of the IRS's handling of the levied on accounts. When

the IRS levied on the accounts, the taxpayers were precluded from attempting to collect any amounts

due t o LTS. The taxpayers argue that even if they were allowed to make a collection effort, that

possibility was foreclosed when the IRS seized and destroyed the corporate records of the accounts.

Relatedly, the taxpayers complain of the IRS' collection efforts. The taxpayers contend that IRS'

efforts in sending an initial notice of levy to the debtors with no follow up was inadequate. They also

complain that the IRS did not release the levy or notify them when they abandoned collection of

part icular accounts. Taxpayers conclude that these acts combined to give the IRS dominion and

control over the accounts receivable which obligated the IRS to credit the corporation's tax liability

for the value of receivables.



        As an initial matter, we reject the taxpayers' contention that § 6335(b) requires the IRS to

   1
     The taxpayers specifically argue that a "levy" is the same as a "seizure" under the Internal
Revenue Code and Regulations and that all seized property must be sold or the full value of the
property credited against the tax liability of the owner of the property. As our analysis does not
rest on whether the IRS levied upon or seized LTS's accounts receivable, we need not address
whether the IRS levy in this case was a "seizure" under § 6335(b).
sell all property it seizes.2 We read that section as merely setting forth the procedures the Service

must follow when it does sell such property. Other sections of the same subchapter, "Subchapter D

—Seizure of Property for Collection of Taxes", indicate that the Secretary has discretion over the

decision to sell. First, § 6331 states "In any case in which the Secretary may levy upon property or

rights to property, he may seize and sell such property or rights to property (whether real or personal,

tangible or intangible)." (emphasis added). Use of the word "may" in a statute is generally read to

confer discretion. See United States v. Rodgers, 461 U.S. 677, 706, 103 S. Ct. 2132, 2149, 76
L. Ed. 2d 236 (1983).



          Second, Congress also made it clear that when the levied upon property is a debt owed to the

taxpayer, such as an account receivable, the levy may be satisfied by paying over to the Government

the money owed to the taxpayer. See § 6332(a).3 Third, § 6335(f) specifically grants the Secretary

the discretion not to sell seized property even when the owner of the property requests a sale.4

   2
       Section 6335(b) provides in pertinent part:

                  The Secretary shall as soon as practicable after the seizure of the property give
                  notice to the owner, in the manner prescribed in subsection (a), and shall cause a
                  notification to be published.... Such notice shall specify the property to be sold,
                  the time, place, manner, and conditions of the sale thereof. ...
   3
       Section 6332(a) provides in pertinent part:

                  any person in possession of (or obligated with respect to ) property or rights to
                  property subject to levy upon which a levy has been made shall, upon demand of
                  the Secretary, surrender such property or rights (or discharge such obligation ) to
                  the Secretary, ... [Emphasis added.]

          See also § 6342(a) which provides in pertinent part:

                  Any money realized by proceedings under this subchapter (whether by seizure, by
                  surrender under section 6332, ... or by sale of seized property ) ... shall be applied
                  as follows.... [Emphasis added.]
   4
       Section 6335(f) provides as follows:

                  The owner of any property seized by levy may request that the Secretary sell such
                  property within 60 days after such request (or within such longer period as may be
                  specified by the owner). The Secretary shall comply with such request unless the
                  Secretary determines (and notifies the owner within such period) that such
                  compliance would not be in the best interests of the United States.
Courts have also noted (either directly or by accepting without comment) that when levying on a

debt, the IRS may collect the debt on behalf of the taxpayer from the person owing the taxpayer by

notice of levy, without conducting a sale.5 Thus, because t he IRS has no duty to sell levied upon

accounts receivable, the taxpayer is not automatically entitled to full credit against his tax deficiency

for the face value (or net value) of the account seized.



        The taxpayers also complain that the IRS, in addition to levying on the accounts, destroyed

any residual value of the uncollected accounts by seizing and destroying the corporate records of the

accounts and failing to make any collection effort. Without these records, the taxpayers allege that

they lost the ability to pursue the remaining uncollected accounts. In addition, when the IRS decided

to "write off" the accounts as uncollectible, it did not inform the taxpayer or release the levy so the

taxpayer could attempt to salvage any residual value of the accounts. The taxpayers argue that these

acts reflect such IRS dominion and control over the asset that the IRS effectively appropriated the

entire value of LTS's accounts receivable. As a result, the taxpayers contend that the IRS became

obligated to credit LTS's tax liability for the value of the asset seized at the time of seizure.



        The taxpayers rely on two cases to support their position. In United States v. Pittman, 449
F.2d 623 (7th Cir.1971), the IRS served notice of levy on the taxpayer's nominee, who held title to

certain rental property belonging to the taxpayer. After the nominee turned the property over to the

IRS, the Service managed the property, collected rents and solicited tenants. Notices of levy were

served on the tenants, notifying them that they should pay their rent directly to the IRS. During its

stewardship, the IRS allowed the property to deteriorate; several houses on the property burned

down or were condemned by the local government authorities. The IRS then informed the taxpayer

that it regarded him as the equitable owner of the property. The Seventh Circuit stated:

   5
    See Field v. United States, 263 F.2d 758, 763 (5th Cir.1959); In re Cherry Valley Homes,
Inc., 255 F.2d 706, 707 (3d Cir.1958), cert. denied, 360 U.S. 918, 79 S. Ct. 1436, 3 L. Ed. 2d
1534 (1959); Shawnee State Bank v. United States, 735 F.2d 308, 309 (8th Cir.1984); Sgro v.
United States, 609 F.2d 1259, 1263 (7th Cir.1979); Farmers–Peoples Bank v. United States, 477
F.2d 752, 754 (6th Cir.1973).
       Where the Government serves notice of levy ... and exercises the rights of an owner to control
       property by insuring it, renting it and compelling payment of rent to itself and no one else, so
       that the taxpayer justly concludes he has no further right to deal with the property, there has
       been an effective levy and seizure within the meaning of 26 U.S.C. § 6331 and the taxpayer
       is entitled to credit for the property seized.
449 F.2d at 627. The court concluded that if taxpayer is not given proper credit for the seizure, the

seizure would violate the takings clause of the 5th Amendment to the United States Constitution.

Id. at 626, citing Springer v. United States, 102 U.S. 586, 593–94, 26 L. Ed. 253 (1880).

Accordingly, the taxpayer was entitled to a credit for the value of the house when the levy was issued.

The case was remanded to determine the value of the property at the time of the levy.



       In In re Barlow's, Inc., the IRS levied on a fully-earned account receivable of Barlow's, Inc.

for unpaid withholding and FICA taxes. 36 B.R. 826 (Bankr.Va.1984), aff'd, 53 B.R. 986

(Va.1984), aff'd, 767 F.2d 1098 (4th Cir.1985). Without Barlow's participation, the IRS and the

account debtor, Western Development Corporation, established a payment schedule for the

receivable. After paying only $27,000 of over $102,000 due, Western defaulted on the payment

agreement. The Government made no effort to enforce the payment agreement. The district court

and the Fourth Circuit, relying heavily on Pittman, affirmed the bankruptcy court's holding:



       that the IRS went well beyond a mere service of levy ... When the IRS levied on the account
       receivable and subsequently entered into a payment agreement with Western, the law
       prohibited plaintiff from pursuing Western for the account. IRC § 6332(d) (1976).
       Additionally, upon Western's failure to surrender the property, Western became liable to the
       United States for the value of the property not surrendered ... IRC § 6332(d)(1) (Supp.1982).
       In addition, there is no indicated that the government advised the plaintiff of the default.

                Because of the IRS's exercise of dominion and control over the account receivable in
       that it failed to proceed with a sale, and failed to proceed to collect the account receivable
       when Western defaulted, plaintiff should be granted a credit against its tax liability in the
       amount of the value of the account receivable levied upon by the IRS.
53 B.R. at 989–90.



       The taxpayers argue that the facts of this case support a result similar to that approved by the

courts in Barlow and Pittman. We agree with the remedy allowed the taxpayers in Pittman and
Barlow. However, because the facts in today's case are materially different from those cases, we

reach a different result.



        The facts of this case are distinguishable from those in Barlow. In this case, the IRS did not

alter the terms of the account debtor's liability by negotiating new payment terms with the various

account debtors. We decline to hold as a matter of law that every time the IRS levies upon and seizes

records of accounts receivable it has dominion and control over the asset that entitles the taxpayer

to a credit for the value of the receivables at the time of the levy. The fact of the levy does not shift

the collection risk to the government.



        Neither is the IRS required to expend any particular level of effort to collect the levied upon

accounts when it has not negotiated new terms with the account debtor. No statute or case law

imposes such a requirement. The IRS may generate more revenue at a lower cost by simply

collecting the easy paying accounts without expending the time and money to pursue the taxpayers'

unwilling debtors. In the ordinary case, the IRS need only ensure that the taxpayer is credited with

the amount actually collected on the accounts.



         In addition, although the taxpayers in this case are basically dissatisfied with the IRS

collection efforts and the amount the IRS collected, their proffered evidence does not show that more

vigorous efforts would have yielded additional collections. On this basis Pittman can also be

distinguished. Although the taxpayers complain that the IRS physically destroyed the corporate

records of the accounts, that act is not analogous to allowing real estate to physically deteriorate.

There is no showing that the destruction of the records affected the value of the accounts. Block

knew the identity of some of the accounts. After the levy, he contacted some of his account debtors

to urge them to pay. These efforts met with little or no success and the record does not demonstrate

that furt her collection efforts by Block would have yielded any greater success. The proffered

evidence does not substantiate taxpayers' t heory that their lack of records and the IRS's lack of
collection effort destroyed the value of the accounts receivable.



        The taxpayers also complain that the IRS did not release the levy or inform them when they

abandoned collection of certain of the accounts. We see no reason to require the IRS to release the

levy as long as the taxes remain unpaid. If the account debtors decide to pay the account, the IRS

is entitled to those funds. In addition, the taxpayers offer of proof indicates that the IRS case agent

had numerous discussions with Block about the progress of the collections on the accounts. There

is no indication that the taxpayers requested and were denied any information about the IRS handling

of the levy. Finally, as the IRS points out, if the taxpayers were dissatisfied with the level of

collection effort by the IRS and felt that the value of the asset was greater than the value being

received by the IRS in the liquidation process, they were free to redeem the accounts receivable by

paying the tax deficiency. See § 6337(a).



       For the foregoing reasons, we affirm the judgment of the district court.



       AFFIRMED.